                                              Case 2:19-cv-01788-JCM-BNW Document 6 Filed 11/14/19 Page 1 of 3



                                         1   J Christopher Jorgensen
                                             Nevada Bar No. 5382
                                         2   Matthew R. Tsai
                                             Nevada Bar No. 14290
                                         3   Lewis Roca Rothgerber Christie LLP 3993 Howard
                                             Hughes Pkwy, Suite 600
                                         4   Las Vegas, NV 89169
                                             Tel: 702.949.8200
                                         5   E-mail: cjorgensen@lrrc.com
                                             E-mail: mtsai@lrrc.com
                                         6   Attorneys for Defendant
                                             Hyundai Capital America
                                         7
                                                                             UNITED STATE DISTRICT COURT
                                         8                                       DISTRICT OF NEVADA
                                         9
                                             CHANDRA K. WALLICK,                                  Case No.: 2:19-cv-01788-JCM-BNW
                                        10
3993 Howard Hughes Parkway, Suite 600




                                                                Plaintiff,                        STIPULATION AND [PROPOSED]
                                        11                                                        ORDER TO EXTEND DEFENDANT
                                                      v.                                          HYUNDAI CAPITAL AMERICA’S
                                        12                                                        TIME TO RESPOND TO COMPLAINT
                                             EQUIFAX INFORMATION SERVICES,
                                        13   LLC; HYUNDAI FINANCE; SANTANDER
Las Vegas, NV 89169




                                             CONSUMER USA,
                                        14                                                                    (FIRST REQUEST)
                                                                Defendant.
                                        15
                                                      This Stipulation to Extend Time to Respond to Complaint is made by and between Plaintiff
                                        16
                                             Chandra K. Wallick (“Plaintiff”) and Defendant Hyundai Capital America (“Hyundai”), incorrectly
                                        17
                                             named as Hyundai Finance, through their respective counsel, in light of the following facts:
                                        18
                                                                                            RECITALS
                                        19
                                                      A.     Plaintiff filed the Complaint (“Complaint”) against Hyundai on or about October
                                        20
                                             15, 2019.
                                        21
                                                      B.     Hyundai was served with the Complaint on October 17, 2019.
                                        22
                                                      C.     Hyundai understands that a response was therefore due on November 7, 2019.
                                        23
                                                      D.     Hoping to resolve the matter outside of litigation, a representative from Hyundai
                                        24
                                             contacted counsel for Plaintiff prior to the deadline to respond and requested a settlement demand.
                                        25
                                             However, Hyundai did not receive a response and, in waiting, the deadline to respond passed.
                                        26

                                        27

                                        28




                                             108059702.1
                                              Case 2:19-cv-01788-JCM-BNW Document 6 Filed 11/14/19 Page 2 of 3



                                         1            E.     Hyundai has now retained counsel, and undersigned counsel is contemporaneously

                                         2   filing its appearance in this matter.

                                         3            F.     The parties agreed to extend Hyundai’s time to respond to the Complaint through

                                         4   December 10, 2019, in order to give Hyundai further time to investigate Plaintiff’s claims and

                                         5   prepare a proper response, and for the parties to discuss a potential resolution of this matter.

                                         6            G.     There is good cause to grant this stipulation because Hyundai is still in the process

                                         7   of investigating the claims and Plaintiff’s counsel has indicated he would be providing a settlement

                                         8   demand for Hyundai’s consideration.

                                         9            H.     Pursuant to Local Rule IA 6-1 and Local Rule 7-1, Plaintiff and Hyundai

                                        10   respectfully request that the Court extend Hyundai’ time to respond to Plaintiff’s Complaint through
3993 Howard Hughes Parkway, Suite 600




                                        11   December 10, 2019.

                                        12                                                  STIPULATION

                                        13            NOW, THEREFORE, Plaintiff and Hyundai hereby stipulate and agree that Hyundai has
Las Vegas, NV 89169




                                        14   up to and including December 10, 2019, to file a response to Plaintiff’s Complaint.

                                        15            DATED: November 14, 2019                              DATED: November 14, 2019

                                        16            LEWIS ROCA ROTHGERBER                                  HAINES & KRIEGER, LLC
                                        17            CHRISTIE LLP

                                        18            By: /s/ J Christopher Jorgenson                       By: /s/ David H. Krieger
                                                      J Christopher Jorgensen (#5382)                       David H. Krieger
                                        19            Matthew R. Tsai (#14290)                              Shawn Miller
                                                      3993 Howard Hughes Pkwy, Suite 600                    8985 S. Eastern Avenue, Suite 350
                                        20
                                                      Las Vegas, NV 89169                                    Henderson, Nevada 89123
                                        21            E-mail: cjorgensen@lrrc.com                           dkrieger@hainesandkrieger.com
                                                      E-mail: mtsai@lrrc.com                                Attorney for Plaintiff
                                        22            Attorneys for Defendant Hyundai
                                                      Capital America
                                        23                        IT IS SO ORDERED
                                        24
                                                                  DATED: November 15, 2019                  ORDER
                                        25                                                                  IT IS SO ORDERED

                                        26                                                                  ______________________
                                                                                                            United States District Judge
                                        27
                                                                  __________________________________________________
                                                                                              DATED__________________
                                        28                        BRENDA WEKSLER
                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                               -2-

                                             108059702.1
                                             Case 2:19-cv-01788-JCM-BNW Document 6 Filed 11/14/19 Page 3 of 3



                                         1                                     CERTIFICATE OF SERVICE

                                         2            I hereby certify that on November 14, 2019, I electronically submitted the foregoing

                                         3   document with the Clerk of the Court for the U.S. District Court, District of Nevada, using the

                                         4   CM/ECF System of the Court and that I have served all counsel of record electronically or by

                                         5   another manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                         6

                                         7             Electronic Service – By serving a copy thereof through the Court’s electronic

                                         8            service system; and/or

                                         9             U.S. Mail—By depositing a true copy thereof in the U.S. mail, first class postage

                                        10            prepaid and addressed as listed below.
3993 Howard Hughes Parkway, Suite 600




                                        11

                                        12                                         /s/ Kennya Jackson
                                        13                                         An employee of
Las Vegas, NV 89169




                                                                                   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28


                                                                                               -3-

                                             108059702.1
